 BRIDGESTONE/FIRESTONE, INC. 205Bridgestone/Firestone, Inc. and Local 283, Interna-tional Brotherhood of Teamsters, AFLŒCIO.  Case 7ŒCAŒ39847 May 22, 2000 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On a charge filed May 21, 1997, by Local 283, Interna-tional Brotherhood of Teamsters, AFLŒCIO (the Union), the General Counsel of the National Labor Relations Board issued a complaint on July 24, 1997, against Bridgestone/Firestone, Inc. (the Respondent), alleging that the Respondent violated Section 8(a)(5) and (1) by refus-ing to bargain with, and withdrawing recognition from, the Union as the exclusive representative of a unit of its em-ployees.  The Respondent filed a timely answer to the complaint denying the commission of any unfair labor practices.  On November 6, 1997, the Respondent, the Union, and the General Counsel filed with the Board a stipulation of evidence and joint motion to transfer this proceeding to the Board.  The parties agreed that the stipu-lation, with attached exhibits, including the charge, com-plaint, and answer, constitutes the entire record in this case, and that no oral testimony is necessary or desired by any of the parties.  The parties further waived a hearing before an administrative law judge, the making of findings of fact and conclusions of law by an administrative law judge, the issuance of an administrative law judge™s deci-sion and recommended Order, and indicated their desire to submit the case directly to the Board for findings of fact, conclusions of law, and the issuance of a Decision and Order.  On January 20, 1998, the Board approved the stipulation of evidence, granted the motion, and trans-ferred this proceeding to the Board.  The General Counsel filed a brief, and the Respondent filed briefs in opposition and in reply to the complaint.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record and the briefs, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent corporation operates stores in the De-troit, Michigan, area from which it sells tires, automotive supplies, and services.  During the 12-month period preced-ing the filing of the unfair labor practice charge, the Re-spondent had gross revenues in excess of $500,000 and purchased goods valued in excess of $50,000 from points outside the State of Michigan for shipment directly to its metropolitan Detroit stores.  The parties stipulated and we find that, at all material times, the Respondent has been an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and that the Union has been a labor organization within the meaning of Section 2(5) of the Act.                                                                                                                       1 The Respondent also requested oral argument.  This request is de-nied as the stipulation with exhibits and briefs adequately present the issues and positions of the parties.  II. ALLEGED UNFAIR LABOR PRACTICES A. Stipulated Facts At all relevant times, at least through June 5, 1997, the Union has been recognized as the exclusive representa-tive of the following unit of the Employer™s employees: All full-time and regular part-time general service em-ployees, maintenance bay service employees, techni-cians (AŒC and 1Œ5), mechanics, tire service employ-ees and installers employed by Respondent at the fol-lowing facilities: 11919 East Warren Avenue, Detroit, Michigan; 1801 Michigan Avenue at 11th, Detroit, Michigan; 14170 Greenfield Road, Detroit, Michigan; 29200 Plymouth Road, Livonia, Michigan; 32525 Gratiot Avenue, Roseville, Michigan; 29034 Van Dyke, Warren, Michigan; 19821 Plymouth Road, De-troit, Michigan; and 2704 Biddle, Wyandotte, Michi-gan (herein referred to collectively as the metropolitan Detroit stores); but excluding office clerical employees, guards, and supervisors as defined in the Act.  This recognition has been embodied in successive collec-tive-bargaining agreements, the most recent of which was effective by its terms from June 6, 1994, through June 5, 1997, except as provided by the following terms of that Agreement: ARTICLE XXI-TERMINATION OF AGREEMENT Section 1.  This Agreement shall be in full force and effect from June 6, 1994, to and including June 5, 1997, and shall continue in full force and effect from year to year there-after unless written notice of desire to cancel or terminate the Agreement is served by either party upon the other at least sixty (60) days prior to date of expira-tion.  Section 2. It is further provided that where no such cancellation or termination notice is served and the parties desire to continue said Agreement, but also desire to negotiate changes or revisions in this Agreement, either party may serve upon the other a notice, at least sixty (60) days prior to June 5, 1997, or June 5 of any subsequent contract year, advising that such party desires to con-tinue this Agreement, but also desires to revise or change terms or conditions of such Agreement.  The respective parties shall be permitted all lawful eco-nomic recourse to support their request for revisions if the parties fail to agree thereon.  On March 20, 1997,2 the Union wrote the Respondent, advising it that:   2 All subsequent dates are in 1997. 331 NLRB No. 24  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206Local Union No. 283 . . . desires to continue its existing 
Agreement, but also desires to negotiate changes or re-
visions in such Agreement and the Schedule ﬁAﬂ at-
tached thereto.
3  The particular provisions concerning 
which we desire to negotiate are ﬁ
WAGE, HOURS, 
WORKING CONDITIONS AND FRINGE 
BENEFITS.
ﬂ  [Emphasis in original.] 
On March 26 the Respondent acknowledged the Un-
ion™s request ﬁto negotiate a new union contractﬂ and 
stated that its Michigan dist
rict manager had been asked 
to set up an initial bargaining session.  
On April 1 the Union requested information from the Re-
spondent regarding existing insurance programs.  On April 
7 the Respondent supplied the requested information.   
Between April 19 and 29, the Respondent received peti-
tions signed by 29
4 of the 45 bargaining unit employees 
indicating that they no longer desired union representation.
5  On April 29 the Respondent wrote the Union that it had 
received petitions signed by a majority of unit employees 
stating that they no longer wished to be represented by the 
Union.  The Respondent further wrote that it would honor 
the extant contract until its June 5 expiration but, based on 
objective considerations showing an absence of majority 
support, it was legally prohibited from negotiating a succes-
sor agreement.  On April 30, the Union responded, request-
ing proof from the Respondent that a majority of employees 
no longer supported it.  The Union also stated that because 

the Respondent had not petitioned the Board for an election 
it was obligated to bargain with the Union.   
On June 5 the Respondent wrote the Union stating 
that, pursuant to the employee petitions and other objec-

tive considerations showing an absence of union majority 
support, it was withdrawing recognition from the Union 
effective June 6.   
Since June 6 the Respondent has refused to recognize 
and bargain with the Union as
 the exclusive representa-
tive of its unit employees.  
B. Contentions of the Parties 
The General Counsel argues that the Respondent™s refusal 
to bargain and its subsequent withdrawal of recognition 
violated Section 8(a)(5) and (1).  The General Counsel as-

serts that the 1994Œ1997 Agreement clearly provides that it 
will ﬁroll overﬂ unless a party serves timely written notice of 
termination.  The General Counsel contends that neither 
party provided that termination notice and, conversely, that 
the Union specifically advised the Respondent that it wished 
                                                          
                                                           
3 Schedule A includes provisions co
vering: hours of work, overtime and 
premium pay, holidays, vacations, uniforms, jury duty, funeral and sick 
leave, insurance and pension benefits
, classification and wage rates, and 
tool insurance.  
4 Although the parties stipulated that 34 of 45 unit employees signed 
petitions, it appears that they inadvertently counted five signatures on 
Exhs. 7(a) and (b) twice.  However, the 29 employees who signed the 
petitions constitute a majority of the bargaining unit employees. 
5 Although the legends on the petitions varied, the parties stipulated 
that the petitions indicated that ﬁthe signatory employees no longer 
wanted to be represented by the . . . Union.ﬂ 
to 
continue 
the Agreement, with some modifications.  The 
General Counsel argues that the effect of the Union™s notice 
was to automatically renew the Agreement, and to prevent 
the RespondentŠunder the contract-bar principle
6Šfrom 
raising a subsequent claim of good-faith doubt.  See 
Au-ciello Iron Works, Inc
., 317 NLRB 364, 367 (1995), enfd. 
60 F.3d 25 (1st Cir. 1995), affd. 517 U.S. 781 (1996).  
The Respondent argues that neither its refusal to bar-
gain nor its withdrawal of recognition violated the Act.  

It contends that, under established Board law, because it 

had received a petition from a majority of unit employees 
asserting that they no long
er desired union representa-
tion, it could lawfully discontinue negotiations for a suc-
cessor agreement and withdraw recognition on contract 
expiration.  See, e.g., 
Burger Pits, Inc
., 273 NLRB 1001 
(1984), enfd. sub nom. 
Hotel & Restaurant Employees 
Local 19 v. NLRB
, 785 F.2d 796 (9th Cir. 1986). 
The Respondent further asserts that its refusal to bargain 
and withdrawal of recognition were not unlawful under 
contract-bar principles.  The Respondent argues that the 
Union™s March 20 ﬁreopenerﬂ request, which broadly 
sought negotiation of all mandatory subjects of bargaining,
7 was tantamount to, and had the effect of, terminating that 
Agreement at its expiration.  The Respondent asserts that 

because every provision of the 1994Œ1997 contract arguably 
relates in some way to ﬁwage [sic], hours, working condi-
tions and fringe benefits,ﬂ the effect of the Union™s March 
20 letter was to terminate that Agreement.  
In support of this argument, the Respondent relies on 
South Texas Chapter, AGC
, 190 NLRB 383 (1971).  In 
South Texas
, the Board upheld a judge™s finding that a 
union™s contract reopener letter seeking to negotiate ﬁall 
matters pertaining to wages, hours, and all conditions of 
employment,ﬂ effectively termin
ated, rather than sought 
to modify, the collective-ba
rgaining agreement.  In 
South 
Texas, the judge stated that: 
[A] call for negotiation on all terms is, to my mind, 

more in the nature of a notice to negotiate an entire new 
contract (and hence a ﬁnotice of desire to terminateﬂ) 
than it is a notice to negotiate mere ﬁmodificationsﬂ or 
even ﬁchanges.ﬂ  [Id. at 386.] 
The Respondent contends that, here, too, the Union effec-
tively terminated the 1994Œ1997 contract by its expansive 
bargaining request. 
 6 As argued by the General Counsel, 
where a contract is in effect, 
there is an irrebuttable presumption th
at the union represents a majority 
of unit employees.  The issue of an employer™s good-faith doubt that 
the union has majority status will not be considered during this period. 
See, e.g., 
North Bros. Ford,
 220 NLRB 1021, 1022 (1975).   
7 The Respondent argues that because ﬁwages, hours, and working 
conditionsﬂ have become synonymous with all mandatory subjects of 
bargaining, the Union was seeking to bargain over all mandatory terms.  
See, generally, 
AT&T Corp
., 325 NLRB 150 (1997).   
 BRIDGESTONE/FIRESTONE, INC. 207Alternatively, the Respondent relies on 
Century Wine & 
Spirits,
 304 NLRB 338 (1991).
8 In Century Wine
, the Board 
analyzed almost identical cont
ract provisions, id. at 339,
9 and 
found that the contract did not automatically renew as to 
those provisions, which were reopened for bargaining.  In 
Century Wine
, the Board found that although the contract 
renewed as to those provisions for which bargaining was not 
sought, reopened provisions were subject to modification 
through the normal collective-bargaining process.  Applying 
Century Wine
 the Respondent argues that even assuming that 
the 1994Œ1997 contract renewed as to those issues for which 
the Union had not sought bargaining, the agreement did not 
renew as to ﬁwage [sic], hours, or working conditions.ﬂ  Fur-
ther, since the ﬁrenewedﬂ agreement would not ﬁcontain 
substantial terms and conditions of employment deemed 
sufficient to stabilize the bargaining relationship,ﬂ
10 the Re-
spondent argues that it would not constitute a contract bar.  
Finally, the Respondent asserts that 
KCW Furniture Co.
, 247 NLRB 541, 543 (1980), enfd. 634 F.2d 436 (9th 
Cir. 1980), is inapplicable.  In 
KCW, the Board held that 
the union™s notice of intent to modify the contract did not 

prevent automatic renewal of the entire contract.  How-
ever, the Respondent argues, 
the Board™s conclusion in 
KCW was based on the unique
 language of that agree-
ment which provided that: 
ﬁNotice of Openingﬂ is in nowise intended by the par-
ties as a termination of nor shall it in anywise be con-
strued as a termination of this Agreement or any annual 
contract effectuated through automatic renewal nor as 
forestalling automatic renewal as herein provided. 
The Respondent notes that the 1994Œ1997 agreement 
contains no comparable language.  In the absence of 
specific language, the Respondent argues that, at most, 
there is renewal of only those provisions that are not 
specifically reopened.  
                                                          
 8 Century Wine
 was subsequently vacated by the Board as a result of 
the parties™ settlement of relevant
 unfair labor practice allegations.  
Century Wine & Spirits,
 317 NLRB 1139 (1995).  
9 The 
Century Wine & Spirits
 contract provisions specified, in rele-
vant part, that: 
Section 1. 
The Agreement shall be in full force and effect from April 1, 
1985, to and including March 31, 1988, and shall continue from 
year to year thereafter unless wr
itten notice of desire to cancel or 
terminate the Agreement is served by either party upon the other 
at least sixty (60) days prior to the date of expiration. 
Section 2. 
When no such cancellation or termination is served and the 
parties desire to continue said Agreement but also desire to nego-
tiate changes or revisions in th
e Agreement, either party may 
serve upon the other a notice at least sixty (60) days prior to 
March 31, 1988 or March 31st of any subsequent contract year, 
advising that such party desires to 
revise or change terms of such 
agreement.  
10 Appalachian Shale Products,
 121 NLRB 1160, 1163 (1958). 
C. Analysis and Conclusions 
For the following reasons, we find merit in the Re-
spondent™s arguments and conclude that it did not violate 
the Act. 
As an initial point, we agree with the parties that had the 
1994Œ1997 collective-bargaining agreement automatically 

renewed in its entirety prior 
to the Respondent™s April 29 
notice to the Union of its good-faith doubt of union major-
ity support, the Respondent™s claim would have been fore-
closed under the contract-bar principle for the duration of 
the contract extension.  See, e.g.,
 Colson Equipment, Inc.,
 257 NLRB 78 (1981), enfd. in relevant part 673 F.2d 221 

(8th Cir. 1982).  We therefore must determine whether that 
agreement had renewed prior to the Respondents™ with-
drawal of recognition and refusal to bargain.  In determin-
ing whether renewal occurred, we find relevant both the 
applicable contract provisions as well as the March 1997 
conduct of the parties concerning proposed changes to the 
1994Œ1997 Agreement.   
On the issue of contract language, the parties agree 
that the applicable provisions are article XXI, sections 1 
and 2, of the 1994Œ1997 agreement.  As previously set 
forth, section 1 specifies that the agreement will remain 
in effect (i.e., ﬁroll overﬂ)
 in the absence of a timely 
ﬁwritten notice of desire to cancel or terminate the 
Agreement.ﬂ  Section 2 detail
s the procedures to be fol-
lowed where a party does not wish to terminate the 
Agreement but ﬁdesires to 
negotiate changes or revi-
sions.ﬂ  Clearly, it was section 2 that the Union invoked 
when writing the Respondent on March 20, requesting 

bargaining.  Contrary to the General Counsel, however, 
we do not find that this language ends our inquiry. 
Early Board cases held that notices to negotiate 
changes to a contract, timely received by the other party 
prior to the automatic renewal date of the agreement, 

generally prevented that agreement™s renewal for con-
tract bar purposes.  The rationale for this approach was 
set forth in 
Deluxe Metal Furniture Co.,
 121 NLRB 995, 
1002, 1003(1958), a representation case: 
[Treating] all notices given at approximately the re-
newal period as notices to forestall automatic renewal, 
unless very strict provisions are met
, will practically 
eliminate the very difficult area of contract bar rules 

covering coterminous modification and termination 
clauses and will render unnecessary evaluation of the 
contract clause, the type of notice given, and the con-
duct of the parties with re
spect thereto, which are fre-
quently inconsistent and create difficulties in determin-
ing their effect upon contract bar.  [Emphasis added.]  
Thus, it was the Board™s view that, absent strict provisions, 
a notice to negotiate changes to the contract was the equiva-
lent of a notice of termination for contract-bar purposes.  
In the context of 8(a)(5) 
refusal-to-bargain cases, which factually parallel those raising the contract-bar 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208issue,11 early Board cases similarly held that a party™s 
request to negotiate changes to a contract prior to the 
date for automatic renewal, constituted a notice of termi-
nation, at least when that was 
consistent with the parties™ 
previous bargaining.  See, e.g.
, Oakland Press Co.,
 229 
NLRB 476 (1977), enfd. in relevant part 606 F.2d 689 

(6th Cir. 1979).  Further, where the changes sought to be 

negotiated were ﬁsubstantial,ﬂ the Board and courts held 
that this was the ﬁequivalent to a notice to terminateﬂ the 
entire agreement.  See, e.g., 
Lion Oil Co.,
 109 NLRB 
680, 683 fn. 6 (1954), revd. 221 F.2d 231 (8th Cir. 1955), 
revd. and remanded 352 U.S. 282 (1957), modified 245 
F.2d 376 (8th Cir. 1957); and 
American Woolen Co.,
 57 
NLRB 647, 649 (1944).   
In addition to considering the contract language in-
voked, the Board, in the context of 8(a)(5) cases, has also 
evaluated the substance of th
e proposals that the parties 
sought to renegotiate.  Thus, in 
South Texas Chapter, 
AGC, supra, a refusal to bargain case, the union invoked the ﬁchangeﬂ and ﬁmodificationﬂ
 provision from the con-
tract, rather than one provid
ing for ﬁtermination.ﬂ  None-
theless, the Board adopted the judge™s finding that the 

contract had not automatically renewed because, by pro-
posing negotiations over ﬁall matters pertaining to wages, 
hours, and all conditions of employment,ﬂ the union ef-
fectively had sought contract 
termination.  In reaching 
this result, the judge also relied on the fact that the union 
had failed to include any specific proposals in its bar-
gaining request.  
In more recent 8(a)(5) cases, the Board has held, for 
purposes of determining whether parties may utilize eco-
nomic weapons during reopener negotiations (e.g., 
strikes, implementation of proposals at impasse), that the 
effect of reopening certain contract provisions is to ter-
minate the contract, at least as to the reopened provi-
sions.  
Speedrack, Inc.,
 293 NLRB 1054, 1055Œ1056 
(1989); 
Hydrologics, Inc.,
 293 NLRB 1060, 1062 (1989); 
and Teamsters Local 507 (Klein News),
 306 NLRB 118, 
135Œ136 (1992).  As explained in 
Hydrologics
: [W]e believe that underlying the Court™s reasoning in 

Lion Oil
 [352 U.S. at 290] is, necessarily, a conclusion 
by the Court that the Act and its legislative history may 
be read as placing reopener bargaining and bargaining 
when no contract is in effect on equal footing with re-
spect to the availability of economic weapons. 
293 NLRB at 1061.  Accord: 
Electrical Workers IBEW 
Local 47 v. NLRB,
 927 F.2d 635, 643Œ44 (D.C. Cir. 1991). 
The Board has recognized one narrow exception to the 
principle that contracts do 
not automatically renew, at 
least as to provisions over which bargaining has been 

sought.  In 
KCW Furniture Co.,
 supra, the Board held 
that where there is express 
contract language providing 
                                                          
                                                           
11 In the 8(a)(5) context,
 the legal issue is whether the contract has 
renewed so that additional bargaining is not required.  In the representa-
tion context, the legal inquiry is wh
ether the contract has automatically 
renewed so that a question concerning
 representation cannot be raised.  
that a ﬁ[n]otice of reopenin
g™ [was] nowise intended by 
the parties as a termination of nor shall it be anywise 
construed as a termination of
 this Agreement,ﬂ this spe-
cific contract language prev
ailed and the entire contract 
automatically renewed, regardless of the breadth of the 
issues sought to be negotiated.  See also 
Robert A. Bar-
nes, Inc.,
 268 NLRB 343 (1983).  However, the holdings 
in 
KCW and Robert Barnes
 have not been extended be-
yond their reopener language.  See, e.g., 
Hydrologics, 
Inc.;
 supra; 
Speedrack
, supra, 293 NLRB at 1057 fn. 12.  
Indeed, as stated in 
Teamsters Local 507 (Klein News
), supra, 306 NLRB at 136: 
In 
KCW Furniture,
 supra, e.g., the parties explicitly 
agreed that the reopener provided there could 
not
 be 
construed as a termination, or as forestalling an auto-
matic renewal of the agreement.  In contrast, here there 
is no such explicit declaration.  [Emphasis in original.]  
Applying the foregoing precedent to the instant case, 
we find that the entire 1994Œ1
997 contract did not auto-
matically renew as a result of the Union™s March 20 no-
tice to the Respondent.  Thus, applying the foregoing 
contract-bar and 8(a)(5) pre
cedent to the facts of this 
case, we find that the Union™s request to negotiate 

changes in the 1994Œ1997 cont
ract had the effect of ter-
minating the agreement, at leas
t as to those provisions for 
which bargaining was sought.  Although parties may 
contractually specifically provid
e otherwise, i.e., that the 
reopened contract automatical
ly renews, they must do so 
expressly.  Here, unlike the explicit provisions in 
KCW 
and Robert Barnes
, article XXI does not expressly pro-
vide that the contract [or portions thereof] will not termi-
nate if reopened.  In the absence of such an express con-
tractual provision, we find that
 the effect of the Union™s 
invocation of the contractual 
ﬁchanges or revisionsﬂ pro-
cedure in article XXI was to forestall automatic renewal 
of those contract provisions for which bargaining was 
sought.  And, because the 
issues on which the Union 
sought bargaining (ﬁwage [sic], hours, and conditionsﬂ) 
were tantamount to all mandatory subjects of bargaining, 
we find that, even assuming
 that the 1994Œ1997 agree-
ment renewed as to its unopened contract provisions, the 
residual agreement would have been insufficient under 
Appalachian Shale
 principles to constitute a contract bar.   
We note that this result is consistent 
with South Texas 
Chapter, AGC
, supra, on the basis th
at the breadth of the 
Union™s bargaining request was tantamount to a notice of 
termination.  And, although 
Century Wine & Spirits
 was vacated, and thus lacks preced
ential value, we find that 
our decision comports with th
e reasoning in that case that 
the effect of invoking virtua
lly identical ﬁchanges or re-
visionsﬂ [versus ﬁterminationﬂ provisions] was to termi-

nate those provisions on which the Union sought bar-
gaining prior to the contract™s expiration.
12  12 We do not find our dissenting coll
eague™s contrary arguments per-
suasive.  Her position is based on a dissenting opinion that has never been 
adopted by the Board, and relies on cases (
KGW and Robert Barnes
),  BRIDGESTONE/FIRESTONE, INC. 209We agree with our dissentin
g colleague that, under the 
1994 contract, a party could seek to terminate all or part 
of a contract.  In the instan
t case, assuming arguendo that 
the Union sought to terminate 
only part of the contract, 
that part was a broad and substantial one.  It covered 

ﬁwage(s), hours, working conditions and fringe benefits.ﬂ  
Indeed, it is difficult to say what, if anything, was not 

open for negotiation.  As discussed above, contract-bar 
principles teach that where, as here, substantial terms and 
conditions of employment are open for negotiation, a 
contract bar does not exist.  Thus, it is clear that a con-
tract bar does not exist here. 
We do not agree with our colleague™s somewhat in-
temperate statement that our 
analysis has ﬁnonsensicalﬂ 
consequences.  We believe that the Union reopened the 
1994 contract in a substantial way, and that, under con-
tract bar principles, the contract was therefore no longer 
a bar.  The ﬁconsequenceﬂ of this is that the employees 
are free to exercise their Sect
ion 7 right to reject the Un-
ion as representative.   Wh
atever the reasonable differ-
ences that exist between our
selves and our dissenting 
colleague, it surely cannot be said that this consequence 
is ﬁnon-sensical.ﬂ 
Having determined that the 1994Œ1997 contract did 
not automatically renew on March 20, we further find 
that the Respondent thereafter lawfully refused to bargain 
for a successor contract and withdrew recognition from 
the Union at the contract™s ex
piration.  The parties stipu-
lated that, by April 29 the Respondent had received peti-
tions from a majority of unit employees indicating that 

they no longer wanted to be represented by the Union.  
There is neither evidence nor claim that the petitions 
were invalid or tainted by Respondent™s conduct.  Ac-
cordingly, we find that the petitions created a well-
supported good-faith doubtŠwhich the Respondent 
promptly raised to the UnionŠthat the Union retained 
majority support.
13   Based on its good-faith doubt, we find, as in 
Burger 
Pits, Inc
., supra, that the Respondent was privileged to 

inform the Union on April 29 that it would not bargain 
for a successor agreement.  
As the Board stated in 
Bur-
ger Pits
, id. at 1001
: It is also established that within a reasonable time prior 
to the expiration date of a collective-bargaining agree-
ment, an employer who establishes a good-faith doubt 
of a union™s majority status may announce that it does 
not intend to negotiate a new agreement.  
                                                                                            
 which the Board subsequently limited to their precise facts.  See, e.g., 
Century Wine & Spirits, 
supra
; Teamsters Local 507 (Klein News), 
supra
 13 As stated in Auciello Iron Works
, 317 NLRB 364, 368 (1995), 
ﬁthe existence of a good-faith doubt is a question of fact.  The employer 
has the burden of proving that it had 
a reasonable, good-faith belief that 
the union no longer represented a majority of the bargaining unit em-
ployees.ﬂ  Further, that good-faith
 doubt must be based on objective 
considerations.  
Laidlaw Waste Systems
, 307 NLRB 1211 (1992).  We 
find that the Respondent has met th
is burden, and no party contends 
otherwise.  
See also 
Auciello Iron Works
, supra, 317 NLRB at 368.  
We similarly conclude that, based on this good-faith 
doubt, the Respondent was privileged to withdraw recog-
nition from the Union after the contract expired.  Thus, 
after contract expiration, there is a rebuttable presumption 
that an incumbent union repres
ents a majority of unit em-
ployees.  See, e.g., 
Master Slack Corp., 271 NLRB 78, 84 
(1984).  That presumption can be rebutted, where, as here, 
an employer raises a good-faith doubt of the union™s con-
tinued majority support.  
Burger Pits, Inc., supra.  
Accordingly, we shall dismiss the complaint in its 
entirety. 
CONCLUSIONS OF LAW 
1. The Respondent, Bridgestone/Firestone, Inc., is an 
employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2. Local 283, International Brotherhood of Teamsters, 
AFLŒCIO is a labor organization within the meaning of 

Section 2(5) of the Act. 
3. The Respondent has not violated the Act as alleged 
in the complaint. 
ORDER The complaint is dismissed. 
 MEMBER FOX, dissenting. 
Contrary to the majority, I would find that the Respon-
dent™s refusal to bargain with the Union for a successor 

to the 1994Œ1997 collective-bargaining agreement and its 
subsequent withdrawal of recognition from the Union at 
that agreement™s expiration vi
olated Section 8(a)(5) and 
(1) of the Act.  Unlike my colleagues, I would find that 
the entire 1994Œ1997 collectiv
e-bargaining agreement 
automatically renewed on 
the agreement™s expiration 
because neither party sent a notice of termination pursu-
ant to section 1 of article XXI of the agreement.  As ex-
plained below, I do not regard the Union™s notice of a 
desire to negotiate changes or revisions, sent pursuant to 
section 2 of article XXI, as the equivalent of a termina-
tion notice.  Rather, by the express terms of section 2, the 
Union™s notice permitted the parties to resort to all lawful 
economic recourse during negotiations, but also indi-
cated the Union™s intent to 
continue the agreement in 
effect unless and until modifications were agreed on.  In 

the absence of either agreemen
t by the parties on modifi-
cations or the sending of a section 1 termination notice 
on or before April 6, 1997, 
the agreement was in effect 
before the contract expiration date by virtue of the terms 
of section 2, and in effect after that date by virtue of the 
automatic renewal provision of section 1.  Accordingly, 
under the contract bar doctrine, the Union enjoyed an 
irrebuttable presumption of majority status on April 29, 
when the Respondent advised the Union of its good-faith 
doubt of the Union™s majority support, and on June 6, 
when it actually withdrew recognition.  See 
Auciello Iron 
Works, Inc., 317 NLRB 364, 367 (1995), enfd. 60 F.3d 
25 (1st Cir. 1995), affd. 517 U.S. 781(1996). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 210The basic principles underlying my analysis of this 
case are set forth in the line 
of decisions, discussed at 
some length by the majority, in which the Board has con-
sidered the effect of a notice of intent to negotiate modi-
fications to an agreement on termination or renewal of 
the agreement™s terms.  As 
the majority states, these 
cases can be read together to
 hold that, in the absence of 
evidence of a contrary intent by the parties, a timely re-
quest to negotiate changes to a contract, received by the 
other party prior to the automatic renewal date of the 
agreement, will be found to 
have prevented the contract 
from automatically renewing, 
at least as to provisions 
which the party is seeking to change.  See 
South Texas 
Chapter, AGC,
 190 NLRB 383 (1971); 
Speedrack, Inc.,
 293 NLRB 1054, 1054Œ1056 (1989); 
Hydrologics, Inc.,
 293 NLRB 1060, 1062 (1989); and 
Teamsters Local 507 
(Klein News),
 306 NLRB 118, 135Œ136 (1992).  It is 
important to note, however, as the Board has acknowl-

edged, that this is ﬁonly a principle of contract interpreta-
tionﬂ and that the parties can preclude such a result by 
agreeing to ﬁclear contract language manifesting a con-
trary intent.ﬂ  
Century Wine & Spirits
, 304 NLRB 338, 
342 (1991), vacated on 
other grounds 317 NLRB 1139 (1995). Accord: 
Electrical Workers IBEW Local 47 v. 
NLRB, 927 F.2d 635, 643Œ644 (D.C. Cir. 1991), affg. 
Speedrack,
 supra.  Thus, the question before us is simply 
whether the parties™ contract
, and their conduct pursuant 
to the contract, manifest such 
a contrary intent.  It seems 
plain to me that they do. 
The provisions relating to termination of the agreement 
are set forth in article XXI.  Se
ction 1 of the article states 
that the agreement shall be in effect from June 6, 1994, to 
and including June 5, 1997, ﬁand shall continue in full 
force and effect from year to year thereafter unless
 written 
notice of desire to cancel or terminate the Agreement
 is served by either party upon the other at least sixty (60) days 

prior to date of expiration.ﬂ  Section 2 of the article states: 
Where no such cancellation or termination notice is 
served 
and the parties desire to continue said Agree-
ment, but also desire to negotiate changes or revisions 

in this Agreement,
 either party may serve upon the 
other a notice, at least sixty (60) days prior to June 5, 
1997, or June 5 of any subsequent contract year, advis-
ing that such party desires to continue this Agreement, 

but also desires to revise or change terms of conditions 
of such Agreement.  The re
spective parties shall be 
permitted all lawful economic recourse to support their 
request for revisions if the parties fail to agree thereon.  
[Emphasis added.] 
It is undisputed that no notice of desire to cancel or ter-
minate the agreement was provided by either party pursu-

ant to section 1, and that the only notice provided by either 
party was provided by the Union, pursuant to section 2.  It 
is also undisputed that in its section 2 notice, provided by 
letter dated March 20, 1997, not only did the Union 
not state that it desired to cancel or terminate the agreement, it 

in fact stated precisely the opposite, i.e., that it desired to 
continue
 the agreement.  By nevertheless interpreting the 
section 2 notice as the equivalent of a section 1 notice of 
termination, my colleagues not only ignore the Union™s 
clear intent as expressed in the May 20, 1977, but also 
refuse to give effect to procedures that were freely negoti-
ated by the parties and incor
porated in their agreement in 
clear, express terms.   
 Contrary to the majority, 
I find that the contractual 
language at issue in this case serves the same contractual 
purpose as the language in 
KCW Furniture Co.,
 247 
NLRB 541 (1980), enfd. 634 F.2 436 (9th Cir. 1980); 

and Robert A. Barnes, Inc.,
 268 NLRB 343 (1984).  And 
for the reasons stated by Member Cracraft in her well-
reasoned dissent in 
Century Wine & Spirits
, supra, I re-
ject the majority™s efforts to distinguish those cases be-
cause of the nonsensical conse
quences of their analysis.   
Section 1 of the instant agreement clearly prescribes the 
exclusive method for terminating the agreement; and the 
language in section 2 does not state, or for that matter rea-
sonably imply, that a notice of desire to negotiate changes or 
modifications would operate to forestall automatic renewal 
of the agreement, or any of its provisions, past the agree-
ment™s expiration date. Thus, while the instant agreement 
lacks language exactly matching that found in 
KCWŠthat a 
ﬁNotice of Openingﬂ (comparable to sec. 2 in the instant 
case) is not intended by the parties as a termination of the 
agreementŠthe unmistakable import of sections 1 and 2, 

when read together, is that only a section 1 notice can ter-
minate the agreement and that a section 2 notice cannot.  
Nothing in the language or history of the two provisions 
indicates that a section 2 notice of intent to ﬁcontinueﬂ the 
agreement is to be treated as the equivalent of a section 1 
notice of intent to terminate. 
As Member Cracraft pointed 
out with respect to simi-
lar language at issue in 
Century Wines,
 the majority™s 
interpretation of section 2 would make the inclusion of 
section 1 pointless.  Under normal principles of contract 
law, where an agreement cont
ains a provision requiring 
notice by a certain date of a party™s desire to terminate 
the agreement, failure to give such notice will cause the 
agreement to be automatically renewed.  Yet under my 
colleagues™ interpretation a party would no longer be 
able to rely on the absence of a section 1 notice from the 
other party as meaning that the agreement had renewed.    
As neither party gave notice to terminate the agreement 
under section 1, and as the Union™s section 2 notice did not 
terminate the agreement, or a
ny provision of the agreement, 
I would find that the agreement 
remained in effect, and as a 
result the Respondent violated Section 8(a)(5) and (1) of the 
Act by refusing to bargain with the Union and unlawfully 
withdrawing recognition.   
 